U)^,%[oq-03

                                                                          May 4,   2015




Abel    Acosta-Clerk
P.O.    Box    12308
Austin,       Texas    78711




Andrew Kemp-1172896                                            COURT OF CRIMINAL appp/h c
Daniel       Unit
938 S.       FM 1673                                                       06 2U
Snyder, Texas 79549

                                                                     el
Re:    Post    Conviction      Writ
       Cause    No:    917247-B
       Harris County



Dear    Clerk,

        Ohothe 8th:day of April 2015 the district clerk's office in and
for Harris County,             Texas forwarded me the State's Original Answer in
Cause No.       917247-B.      The answer states that I the applicant     raised;; que:—-
stions of      law and fact than can be resolved by the Court of Criminal
Appeals upon review of official court records and without need for a
evidentiary hearing.             I am sending you this letter to let you know the
attorney that I retained to represent me in trialiwas Kennitra Foote
in Houston,       Texas has since been djs-barred from praticing law in and
for    the    State    of   Texas.




        I look forward to "hearing back from yourroffice in the near fut-
re regarding thisamatter.



                                                                  Sincerely yours,


                                                                  Andrew Kemp




AK/js